Exhibit 10.34
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[****]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

     
 
  CONFIDENTIAL
 
  FINAL

QUAD TECHNOLOGY
LICENSE AGREEMENT
By and Between
EVERGREEN SOLAR, INC.
AND
EVERQ GMBH
As of October 6, 2008

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
TABLE OF CONTENTS

         
Article 1 - Definitions
    1  
 
       
Section 1.1 - Construction
    1  
Section 1.2 - Definitions
    2  
 
       
Article 2 - Rights and Licenses
    10  
 
       
Section 2.1 - E License Grant to EQ
    10  
Section 2.2 - EQ License Grant to E
    10  
Section 2.3 - Commercial Improvements
    11  
Section 2.4 - Covenants Not to Sue
    11  
Section 2.5 - Sublicensing
    11  
Section 2.6 - Reservation of Rights; No Implied Licenses
    13  
Section 2.7 - In-licensing
    13  
Section 2.8 - Sourcing
    13  
 
       
Article 3 - Technology Transfer
    13  
 
       
Section 3.1 - Quarterly Meetings
    13  
Section 3.2 - Delivery of Technical Deliverables
    14  
Section 3.3 - Copies
    14  
Section 3.4 - Operational Data
    15  
 
       
Article 4 - Consideration and Payment
    15  
 
       
Section 4.1 - Quad/COF Technology Royalties
    15  
Section 4.2 - Royalties for Quad Commercial Improvements
    18  
Section 4.3 - Royalties for Additional SR Technology
    19  
Section 4.4 - Royalties on Sales by Sublicensees
    20  
Section 4.5 - Royalties on Technology Post-Termination
    21  
Section 4.6 - Royalties on External Intellectual Property Rights
    21  
Section 4.7 - Royalty Evaluation by Experts
    21  
Section 4.8 - Miscellaneous Payment Terms
    22  
Section 4.9 - Taxes
    22  
Section 4.10 - Audit
    23  
 
       
Article 5 - Intellectual Property Rights
    23  
 
       
Section 5.1 - Ownership
    23  
Section 5.2 - Enforcement of Jointly Owned Commercial Improvements
    25  
Section 5.3 - Third Party Licenses
    26  
Section 5.4 - Patent Marking
    26  
Section 5.5 - Trademarks Licenses and Licensed Product Labeling
    27  
Section 5.6 - Further Cooperation
    27  
Section 5.7 - Additional Registered Intellectual Property Rights
    27  
 
       
Article 6 - Warranties
    28  
 
       
Section 6.1 - Representations and Warranties
    28  

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

         
Section 6.2 - Remedies for Breaches of Warranties
    29  
Section 6.3 - Disclaimer
    30  
 
       
Article 7 - Confidential Information
    30  
 
       
Section 7.1 - Definition
    30  
Section 7.2 - Confidentiality Obligation
    31  
Section 7.3 - Legal Disclosure
    31  
Section 7.4 - General Knowledge
    31  
 
       
Article 8 - Term
    32  
 
       
Section 8.1 - Term
    32  
Section 8.2 - Special Termination Right
    32  
Section 8.3 - Effect of Termination
    32  
 
       
Article 9 - Rights in Bankruptcy
    32  
 
       
Article 10 - General Provisions
    33  
 
       
Section 10.1 - Limitation of Liability
    33  
Section 10.2 - Notices
    34  
Section 10.3 - Language
    34  
Section 10.4 - Amendments and Waivers
    34  
Section 10.5 - Assignment
    35  
Section 10.6 - MOU; LTTA; Entire Agreement; Severability
    35  
Section 10.7 - Other Remedies; Specific Performance
    35  
Section 10.8 - Governing Law and Dispute Resolution
    36  
Section 10.9 - Compliance with Laws and Regulations
    36  
Section 10.10 - Export
    36  
Section 10.11 - Force Majeure
    36  
Section 10.12 - Independent Contractors
    37  
Section 10.13 - Third Party Beneficiaries
    37  
Section 10.14 - Counterparts
    37  

-ii-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
QUAD TECHNOLOGY
LICENSE AGREEMENT
     This Quad Technology License Agreement (this “Agreement”) is made by and
between Evergreen Solar, Inc., a Delaware corporation (“E”), and EverQ GmbH, a
limited liability company (GmbH), incorporated under the laws of the Federal
Republic of Germany (“EQ”), as of October 6, 2008 with an effective date as of
October 25, 2007 (the “Effective Date”). E and EQ are hereinafter referred to
individually by their respective names or as “Party” and collectively as
“Parties.”
Recitals:
     WHEREAS, E and EQ have entered into that certain Amended and Restated
License & Technology Transfer Agreement (the “LTTA”) By and Between E and EQ
dated as of September 29, 2006 which was modified by the provisions of an
addendum thereto dated April 30, 2007 (as modified by such addendum and further
modified by the MOU (as defined below);
     WHEREAS, E, Q-Cells AG (“Q”) and Renewable Energy Corporation ASA (“REC”)
(collectively, the “EQ Founders”) and EQ have entered into a Memorandum of
Understanding dated as of October 25, 2007 (the “MOU”); and
     WHEREAS, E and EQ wish to enter into this Agreement and agree that it shall
supersede and replace in their entirety Sections F and G of the MOU;
     NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and accepted, and intending to be legally bound hereby, the
Parties hereto hereby agree as follows:
ARTICLE 1
DEFINITIONS
     Section 1.1 — Construction
     In this Agreement (a) headings are for convenience of reference only and
shall not affect the interpretation of the provisions of this Agreement except
to the extent that the context otherwise requires; (b) words importing the
singular shall include the plural and vice versa; (c) words denoting individuals
shall include any form of entity and vice versa; (d) words denoting any gender
shall include all genders; (e) where any act, matter or thing is required by
this Agreement to be performed or carried out on a certain day and that day is
not a business day then that act, matter or thing shall be carried out or
performed on the next following business day; (f) unless specified otherwise,
any reference herein to any Article, Section, clause, sub-article, sub-clause,
Appendix or Exhibit shall be deemed to be a reference to an Article, Section,
clause, sub-article, sub-clause, Appendix or Exhibit of this Agreement; (g) any
reference to any agreement, document or instrument shall refer to such
agreement, document or instrument as

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     amended, modified, supplemented, or novated; and (h) the words “include,”
“including” and the derivations thereof shall not be limiting.
     Section 1.2 — Definitions
     As used herein:
     “Actual Quad Rate” means [****].
     “Actual Quad Cost” shall mean [****] using the Quad/COF Technology in EQ 3,
or any improvements to the Quad/COF Technology developed by E and implemented by
EQ, computed based on the Cost Comparison Spreadsheet.
     “Additional SR Technology” means any Commercial Improvements to the String
Ribbon Technology (including any Commercial Improvements to such Commercial
Improvements) that are not Commercial Improvements exclusively applicable to
either or both of the Gemini String Ribbon Technology or the Quad/COF
Technology. For clarification, Additional SR Technology excludes technology that
is not incorporated in the process of manufacturing of String Ribbon Wafers
(i.e., Technology for cell or module manufacturing processes are excluded from
Commercial Improvements); provided, however, it is acknowledged that Additional
SR Technology may improve the quality of Wafers in a manner that is beneficial
to the Cell or Panel manufacturing process. For example, enhancements in [****]
that result from Wafer manufacturing processes may constitute Additional String
Ribbon Technology even though they are beneficial to [****].
     “Affiliate” means any person directly or indirectly controlling or
controlled by, or under direct or indirect common control with, a Party at the
relevant time. For the purposes of this definition, “control” means the
beneficial ownership of more than fifty percent (50%) of the voting rights.
     “Agreement” has the meaning set forth in the preamble to this Agreement.
     “Applicable Commercial Improvements” means the Additional SR Technology and
the Quad Commercial Improvements.
     “Applicable Technology” means the Quad/COF Technology, Quad Commercial
Improvements, the Additional String Ribbon Technology and Commercial
Improvements to the String Ribbon Technology.
     “Cells” means photovoltaic cells made from Wafers.
     “Commercial Improvement” means Intellectual Property Rights and Technology
associated with a patented or patentable improvement or development owned or
Licensable by a Party after the Effective Date that can be incorporated in the
String Ribbon Technology (together with any other Commercial Improvements) to
substantially or materially reduce the production costs or substantially or
materially increase the output, effectiveness, utility or value of the Licensed
Products; provided that the Intellectual Property Rights and Technology
associated with a particular Commercial Improvement shall exclude (i) the
Intellectual Property Rights

-2-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
associated with the underlying Commercial Improvement or the Quad/COF Technology
on which or from which such Commercial Improvement was based, derived or
developed and (ii) the Intellectual Property Rights associated with any
subsequent Commercial Improvement that represents an improvement or further
development of such Commercial Improvement.
     “Confidential Information” has the meaning set forth in Section 7.1
(Definition).
     “Cost Comparison Spreadsheet” means the spreadsheet, a printout of which is
attached hereto as Exhibit A, that shall be used for calculating the EQ Cost
Base and comparing it to the Actual Quad Cost. The Parties may improve the Cost
Comparison Spreadsheet if its economic assumptions or methodology are incorrect
or in conflict with the actual costs incurred in the operation of EQ 2 or EQ 3
or on the basis of any other relevant factors that reasonably need to be
considered. The Cost Comparison Spreadsheet shall take into account all key cost
drivers including, without limitation, the following:
          [****]
     “Cost Savings” means the aggregate reduction of Total Production Costs of a
Licensed Product attributable to [****] incorporated into or used to manufacture
that Licensed Product. Any change in yields and conversion efficiencies shall be
taken into account in determining the “Cost Savings.” The “Cost Savings” is
determined by comparison of the aggregate difference of [****] from [****], or
determined by comparison to [****]).
     “Cut on the Fly” means [****].
     “Declining Factor” means, for each applicable period of production in the
table below, the amount set forth opposite such period in the table:

      Production Period   Declining Factor [****]   [****] [****]   [****]
[****]   [****] [****]   [****] [****]   [****] [****]   [****] [****]   [****]
[****]   [****] [****]   [****]

     Each year in the above table to which respective Quad Royalty Rates or
other royalty rates, as the case may be, apply shall start upon the date of Full
Production of the Licensed Products incorporating the applicable Technology the
royalty for which is being measured. Successive years for purposes of
determining the applicable Declining Factor shall start on successive
anniversaries of the date of such Full Production. For example, (i) in the case
of Licensed Products made with the Quad/COF Technology, if such first sale were
to take place on

-3-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
[****], and Full Production was to occur on [****], then the Ramp-Up Period
would run from [****] to [****], the “[****]” would commence on [****], and the
“[****]” would commence on [****], and (ii) in the case of Licensed Products
made with an Applicable Commercial Improvements, if such first sale were to take
place on [****], and Full Production was to occur on [****], then the Ramp-Up
Period would run from [****] to [****], the “[****]” would commence on [****],
and the “[****]” would commence on [****].
     “Direct Production Costs” means [****].
     “Disclosing Party” has the meaning set forth in Section 7.1 (Definition).
     “E Full Production” shall commence with respect to the Quad/COF Technology
as implemented at E’s Devens, Massachusetts facility, [****].
     “E Measuring Period” shall mean [****].
     “E IP” means the E Technology and E Intellectual Property Rights.
     “E Intellectual Property Rights” means all Intellectual Property Rights
that protect E’s interest in the E Technology.
     “E Technical Deliverables” means any reasonably available documentation,
records and other tangible items constituting E Technology and E Intellectual
Property Rights.
     “E Technology” means (a) the Quad/COF Technology and (b) the Applicable
Commercial Improvements owned or Licensable by E or its Affiliates at any time
during the Extended Licensing Period; provided, however, that E Technology shall
not include (i) any Applicable Commercial Improvement offered to EQ which EQ
elects not to license, (ii) E Technology first owned or Licensable by E or its
Affiliates after the Extended Licensing Period, and (iii) in the event of an
acquisition of E, Intellectual Property Rights of the acquirer of E (unless any
of acquirer’s Intellectual Property Rights are used by E and would constitute
Applicable Commercial Improvements if they had been developed by or were
Licensable by E).
     “Effective Date” means [****].
     “EQ” has the meaning set forth in the preamble to this Agreement.
     “EQ 2” shall mean the second production facility of EQ as constructed as of
October 25, 2007 which uses the Gemini String Ribbon Technology licensed from E.
     “EQ 2 Cost Base” shall be the actual cost per Wp of Wafer production at EQ
2 calculated based on the Cost Comparison Spreadsheet.
     “EQ 3” shall mean the third production facility of EQ planned as of the
Effective Date that is expected to have a capacity of approximately 75 MW and
expected to use the Quad/COF Technology.

-4-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     “EQ Intellectual Property Rights” means all Intellectual Property Rights
that protect EQ’s interest in the EQ Technology.
     “EQ IP” means EQ Technology and EQ Intellectual Property Rights.
     “EQ Founders” has the meaning set forth in the Recitals.
     “EQ Technical Deliverables” means any reasonably available documentation,
records and other tangible items constituting EQ Technology or EQ Intellectual
Property Rights.
     “EQ Technology” means all Applicable Commercial Improvements owned or
Licensable by EQ or its Affiliates at any time during the Extended Licensing
Period; provided, however, that EQ Technology does not include (i) any
Applicable Commercial Improvements offered to E which E elects not to license,
(ii) EQ Technology first owned or Licensable by EQ or its Affiliates after the
Extended Licensing Period, and (iii) in the event of an acquisition of EQ,
Intellectual Property Rights of the acquirer of EQ (unless any of acquirer’s
Intellectual Property Rights are used by EQ and would constitute Applicable
Commercial Improvements if they had been developed by or were Licensable by EQ).
     “Extended Licensing Period” means the period beginning on the Effective
Date and ending on (i) the end of the Post-Liquidity Event Licensing Period if
the Liquidity Event occurs, and (ii) the end of the [****] Post-Termination
Licensing Period if the Liquidity Event Failure occurs.
     “First Production Year” shall be the [****].
     “Full Production” shall commence (i) with respect to the Quad/COF
Technology as implemented at EQ 3, at [****]; and (ii) with respect to any
Applicable Commercial Improvement, [****].
     “Gemini String Ribbon Technology” shall mean the String Ribbon Technology
which produces two silicon crystalline ribbons simultaneously in a single
furnace.
     “Improved Quad/COF Technology” is the Quad/COF Technology and all Quad
Commercial Improvements that are owned or Licensable by E as of or prior to the
end of the Extended Licensing Period.
     “Indemnified Party” means any party seeking entitled to seek
indemnification pursuant to Section 6.2 (Liability and Limitations of
Liability).
     “Indemnifying Party” has the meaning set forth in Section 6.2 (Liability
and Limitations of Liability).
     “Intellectual Property Rights” means all rights in, to, or arising out of:
(i) any Patents; (ii) inventions, discoveries (whether patentable or not in any
country), invention disclosures, improvements, trade secrets, proprietary
information, know-how, technology and technical data; (iii) copyrights,
copyright registrations, mask works, mask work registrations, and applications

-5-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
therefor in any country, and all other rights corresponding thereto throughout
the world; and (iv) any other proprietary rights in or to Technology anywhere in
the world.
     “IPO” means registered public offering (or a regulatory process with an
applicable European securities regulatory authority that is used for public
offerings in European jurisdictions in lieu of the registration process required
by the United States Securities and Exchange Commission) of shares of EQ [****]
which results in a listing of the shares in EQ on a stock exchange of recognized
international standing or on an authorized marketplace of recognized
international standing.
     “Jointly Own” has the meaning set forth in Section 5.1(a)(i) (Definition).
     “Jointly Owned Commercial Improvements” has the meaning set forth in
Section 5.1(a) (Joint Inventions).
     “Licensable” means possession of the ability to grant a license or
sublicense of, or within, the scope provided for in this Agreement without
payment of any fee to, or violating the terms of any agreement or other
arrangements with a Third Party and without violating any applicable laws, rules
or regulations.
     “Licensor” has the meaning set forth in Section 4.3 (Royalties for
Additional SR Technology).
     “Licensed-in Technology” has the meaning set forth in Section 2.7
(In-Licensing).
     “Licensed Products” means Wafers, Cells, and/or Panels, as the case may be,
in which the Wafers are made using String Ribbon Technology.
     “Licensee” has the meaning set forth in Section 4.3 (Royalties for
Additional SR Technology).
     “Liquidity Event” means the IPO or any other transaction or event mutually
agreed by all of the EQ Founders that allows the EQ Founders to sell some of all
of their ownership interests in EQ.
     “Liquidity Event Failure” means the failure of the parties to cause the
Liquidity Event to occur on or prior to the later of (i) December 31, 2009, and
(ii) such other date as the Parties may agree upon as a revised deadline by
which the Liquidity Event must occur.
     “Measuring Period” shall mean the last three (3) full calendar months of
the First Production Year.
     “MOU” has the meaning set forth in the Recitals.
     “Nominal Quad Rate” means [****] (which amount has been determined based
upon [****]).

-6-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     “Nominal Quad Royalties” has the meaning set forth in Section 4.1(a)(i)
(Nominal Royalty Rate during Ramp-Up Period and First Year of Production).
     “Panels” means panels or modules comprised of several interconnected Cells
in a weather resistant package usually consisting of a laminate of a
superstrate, often glass, encapsulant, interconnected cells, and a backsheet.
     “Party” has the meaning set forth in the preamble to this Agreement.
     “Patent” means any United States, German, international or foreign patent
or any application therefor and any and all reissues, divisions, continuations,
renewals, extensions and continuations-in-part thereof.
     “Post-Liquidity Event Licensing Period” means the [****] period commencing
upon a Liquidity Event.
     “Potential Quad Cost” has the meaning set forth in Section 4.1(b)(ii)(A)
(Comparison to E Production Costs).
     “Pre-Liquidity Event Licensing Period” means the period commencing on the
Effective Date and ending on the first to occur of the Liquidity Event and the
Liquidity Event Failure.
     “Q” has the meaning set forth in the Recitals.
     “Quad/COF Technology” means E’s String Ribbon Technology incorporated in
E’s Wafer production furnace known as “Quad” furnace technology [****], as such
Quad furnace technology exists on the Signing Date; provided that Quad/COF
Technology shall be deemed to include [****].
     “Quad Commercial Improvement” means any Commercial Improvement that is
incorporated in the Quad/COF Ribbon Technology (together with any other Quad
Commercial Improvements); provided that the Intellectual Property Rights and
Technology associated with improvements to Quad/COF Technology referred to in
Section 4.1(b)(ii)(B) [****] shall be deemed to be Quad Commercial Improvements
once they have been incorporated into the Quad/COF Technology. If a Quad
Commercial Improvement also constitutes a Commercial Improvement to the Gemini
String Ribbon Technology and is licensed to EQ for use with the Gemini String
Ribbon Technology, such license and any applicable royalty, if any, shall be
governed by and paid pursuant to, the LTTA or another agreement between the
Parties.
     “Quad Cost Savings” means the difference between the EQ 2 Cost Base and the
Actual Quad Cost during the Measuring Period.
     “Quad Furnace” means the String Ribbon Wafer furnace, including any
consumable parts, that incorporates the Quad/COF Technology and any Quad
Commercial Improvements licensed by EQ, as such technology or Quad Commercial
Improvements may be modified from time to time following the Effective Date.

-7-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     “Quad Royalty” means the royalties payable with respect to the Quad/COF
Technology pursuant to Section 4.1 (Quad/COF Technology Royalties).
     “Quad Royalty Rate” means the royalty rate payable for the use of the
Quad/COF Technology, as determined pursuant to Section 4.1 (Quad/COF Technology
Royalties).
     “Quad Technical Deliverables” means E Technical Deliverables related to the
Quad Furnace.
     “Qualified Affiliate” of EQ means (a) any entity that is wholly-owned by EQ
and (b) any entity in which EQ holds at least [****] % of the equity interest
and, within the [****] period commencing on the effective date of the applicable
sublicensing agreement between EQ and such entity, EQ continues to hold at least
[****] %of the equity interest in the entity and neither EQ nor the affiliate is
or becomes a party to any agreement that would at any time reduce EQ’s ownership
below [****] %, provided that to constitute a Qualified Affiliate any other
holders of equity interests in that entity must be solely financial and/or local
strategic partners (e.g., local field help or distributors) that are not
themselves manufacturers of silicon or solar technology companies or Affiliates
of manufacturers such silicon or solar technology companies, EQ must hold full
management control over operations of such entity and the Technology used by
such entity and neither EQ nor the affiliate is party to any agreement that
would reduce EQ’s management control over operations and the Technology at any
time during the five (5)-year period after commencement of a sublicensing
agreement.
     “Qualified Country” means the countries set forth in the list previously
provided to EQ and any additional country (a) where enforceable patent
protection exists in favor of E for Applicable Technology, (b) in which there
are pending patent applications for the Applicable Technology, or (c) where in
the opinion of E, there is not an unreasonable risk of violation of the
intellectual property rights related to the Applicable Technology. The list of
Qualified Countries will be updated in writing from time to time at the request
of EQ at reasonable intervals with E responding to any such request within a
reasonable timeframe, during which E shall determine whether additional
countries meet the standard set forth in clause (c) above whereby acceptance of
an additional country requested by EQ shall not be unreasonably withheld;
provided that EQ may only request that E evaluate a particular country after the
establishment of a bona fide plan to investigate locating facilities in such
country that has been approved by the Supervisory Board of EQ (or Management
Board of EQ, if EQ has been converted or transformed to the legal form of a
German or European stock corporation). Any dispute, controversy or claim arising
under, out of or relating to this clause, including, without limitation, its
validity, binding effect, interpretation, performance or breach, shall be
referred to and finally determined by arbitration in accordance with the WIPO
Expedited Arbitration Rules. The place of arbitration shall be London. The
language to be used in the arbitral proceedings shall be English. The dispute,
controversy or claim shall be decided in accordance with the law of the Federal
Republic of Germany.
     “Ramp-up Period” means (i) in the case of the Quad/COF Technology, the
period beginning on the date when E has provided EQ with the Quad/COF Technology
and ending on the day prior to the Start of Full Production, and (ii) in the
case of any Applicable Commercial Improvements, the period beginning on the
first production of Licensed Product using such

-8-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Applicable Commercial Improvements and ending on the day prior to the Start of
Full Production.
     “REC” has the meaning set forth in the Recitals.
     “Receiving Party” has the meaning set forth in Section 7.1 (Definition).
     “Registered E Intellectual Property Rights” means all E Intellectual
Property Rights (including Patents) that have been registered, filed, issued or
otherwise perfected or recorded with or by any state, government or other public
or quasi-public legal authority, including any applications for filings for any
such rights.
     “Registered EQ Intellectual Property Rights” means all EQ Intellectual
Property Rights (including Patents) that have been registered, filed, issued or
otherwise perfected or recorded with or by any state, government or other public
or quasi-public legal authority, including any applications for filings for any
such rights.
     “Signing Date” means the date this Agreement is executed by both E and EQ.
     “Sold” or “Sell” means any direct or indirect disposition, by sale, lease,
use or otherwise, of a Licensed Product.
     “Start of Full Production” shall mean the first day of Full Production.
     “String Ribbon Technology” means Technology incorporated in the String
Ribbon process, and includes, without limitation, the Gemini String Ribbon
Technology and the Quad/COF Technology, but excludes [****].
     “String Ribbon” means [****].
     “Technical Deliverables” means either the E Technical Deliverables or the
EQ Technical Deliverables, as the context may require.
     “Technology” means information and technology in tangible and/or intangible
form and materials, embodiments, implementations or improvements of any
technology, including, but not limited to: software, media, data collections,
databases, techniques, methods, processes, formulae, systems, hardware,
equipment, prototypes, proofs of concept, apparatuses, hardware, software,
algorithms, files, routines, documents, designs, drawings, plans, specifications
and the like.
     “Termination Date” means the date when this Agreement is terminated in
accordance with its terms.
     “Third Party” means a Person other than Q or REC who is neither a Party nor
an Affiliate of a Party.
     “Total Production Costs” means the total of the Direct Production Costs and
[****] associated with the respective product.

-9-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     “[****] Post-Termination Licensing Period” means the [****] period
commencing on the Termination Date.
     “Unit” has the meaning set forth is Section 4.1(a) (Royalty Rate).
     “used for” — Technology is “used for” Licensed Products if incorporated
into or used in the manufacture of those Licensed Products.
     “Wafers” means crystalline silicon wafers manufactured to be, but not yet
made into Cells.
     “Wp” means watt peak power.
ARTICLE 2
RIGHTS AND LICENSES
     Section 2.1 — E License Grant to EQ
     Subject to the terms and conditions of this Agreement, E hereby grants and
agrees to grant to EQ, (a) in the case of the Quad/COF Technology, effective
upon the Effective Date, and, (b) in the case of Applicable Commercial
Improvements that pursuant to Section 2.3 (Commercial Improvements) must be
offered for license by E, effective upon EQ’s acceptance of such a license, a
world-wide, non-exclusive, non-transferable, perpetual, irrevocable, (and as
applicable) royalty-bearing license (to the extent specified in this Agreement),
without the right to sublicense (except as expressly permitted in Section 2.5
(Sublicensing)), under the E Intellectual Property Rights, to make (but not have
made, except as contemplated in this Agreement pursuant to Section 2.5
(Sublicensing)), use, sell, offer for sale, import or otherwise commercialize or
exploit Licensed Products, to use the E Technology in connection with the
foregoing, and to otherwise operate EQ and commercialize its products using the
Applicable Commercial Improvements and Quad/COF Technology. It is understood
that the foregoing license to EQ includes, without limitation, the right to
change and make improvements and extensions to the E Technology licensed
hereunder from E and to commercially exploit such changes and improvements in
accordance with such license, subject to the obligations to license or offer to
license Applicable Commercial Improvements to E and certain restrictions on EQ’s
right to sublicense such Applicable Commercial Improvements.
     Section 2.2 — EQ License Grant to E Subject to the terms and conditions of
this Agreement, EQ hereby grants and agrees to grant to E, effective upon E’s
acceptance of a license to any Applicable Commercial Improvement that pursuant
to Section 2.3 (Commercial Improvements) must be offered for license by E, a
world-wide, non-exclusive, non-transferable (except pursuant to Section 9.5
(Assignment)), perpetual, irrevocable, royalty-bearing (except as set forth in
Section 4.2 (Royalties for Quad Commercial Improvements) and Section 4.3
(Royalties for Additional SR Technology)), sublicensable (as contemplated in
this Agreement pursuant to Section 2.5 (Sublicensing), license, under the EQ
Intellectual Property Rights to make, have made, use, sell, offer for sale,
import or otherwise commercialize or exploit Licensed Products. It is understood
that the foregoing license to E includes, without limitation, the right for E to
change and make improvements and extensions to such Applicable Commercial
Improvements licensed hereunder from EQ and to commercially exploit said changes
and

-10-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
improvements in accordance with such license, subject to the obligations to
license or offer to license Applicable Commercial Improvements to EQ and certain
restrictions on E’s right to sublicense such Applicable Commercial Improvements.
     Section 2.3 — Commercial Improvements
     The foregoing licenses set forth in Sections 2.1 (E License Grant to EQ)
and 2.2 (EQ License Grant to E) specifically include Applicable Commercial
Improvements that are first owned or Licensable by a Party during the Extended
Licensing Period which must be offered promptly upon the relevant Technology
being owned or Licensable by a Party and, if accepted by the other Party, shall
be subject to Section 2.1 (E License Grant to EQ), if EQ is the licensee, or
Section 2.2 (EQ License Grant to E), if E is the Licensee. Once accepted for
license, neither the decision not to patent any applicable invention or
inventions incorporated in the Applicable Commercial Improvements, nor the
Licensor’s inability to patent the invention or inventions incorporated in the
Applicable Commercial Improvement, shall affect the obligations of Licensee to
pay royalties for the Applicable Commercial Improvements. For clarification
purposes it is agreed between the Parties that each Party is obliged to offer
further Applicable Commercial Improvements based on previous Applicable
Commercial Improvements not accepted for licensing by the other Party, provided
that both the further Applicable Commercial Improvements and the previous
Applicable Commercial Improvements on which they are based are licensed by the
other Party and royalties shall be payable by the other Party for such further
Applicable Commercial Improvements and all previous Applicable Commercial
Improvements on which they are based.
     Section 2.4 — Covenants Not to Sue
     Except in the case of Applicable Commercial Improvements that are offered
to one Party pursuant to Section 2.3 but not accepted and not licensed pursuant
to this Agreement, for which Applicable Commercial Improvements this Section 2.4
shall not apply in any respect, during the Post-Liquidity Event Licensing
Period, under no circumstances shall either Party use or attempt to use rights
arising on account of its technological developments of or improvements to any
Technology licensed under this Agreement as a means of blocking or preventing
the other Party from creating or implementing further technological development
of or improvements to the Applicable Technology that is subject to this
Agreement (including any Applicable Commercial Improvements thereto); except
that this Section shall not be deemed to constitute a waiver of rights arising
under Article 7 (Confidential Information). This provision shall not require
either Party to disclose or share technological developments of or improvements
to the Applicable Technology unless such developments and improvements are
subject to the specific license requirements or are required to be offered for
license pursuant to this Article 2. The prohibition set forth in the first
sentence of this Section shall apply not only to the Parties, but also to their
Affiliates with respect to any Technology licensed under this Agreement
(including any Applicable Commercial Improvements thereto), and any further
sublicensees of such Technology.
     Section 2.5 — Sublicensing
     (a) By EQ.

-11-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     (i) EQ may not sublicense Quad/COF Technology and any Improved Quad/COF
Technology or Additional SR Technology licensed from E prior to the Liquidity
Event.
     (ii) Following the Liquidity Event, EQ may sublicense some or all of the
Quad/COF Technology and the Improved Quad/COF Technology and Additional SR
Technology licensed from E, without the right to sublicense such Technology
further, to any Qualified Affiliate, but only for use in the Qualified
Countries. If EQ wishes to sublicense any portion of the Improved Quad/COF
Technology or Additional SR Technology to a Qualified Affiliate for use outside
of the Qualified Countries, EQ may request a waiver of the restriction set forth
in this Section from E, which E may deny if E determines in its sole discretion
that there is an unreasonable risk of violation of the intellectual property
rights related to the Applicable Technology.
     (iii) If EQ grants a sublicense to an entity that is a Qualified Affiliate
and that entity ceases to be a Qualified Affiliate at any time before the end of
the [****] period commencing on the effective date of the sublicense, then the
applicable sublicense rights of the affiliate shall terminate unless this clause
is then waived by E in writing in such instance in E’s sole discretion; provided
that if the Qualified Affiliate ceases to remain a Qualified Affiliate as a
result of circumstances outside the reasonable control of EQ, a waiver of the
Qualified Affiliate requirements shall not be unreasonably withheld; and all
sublicense agreements entered into pursuant to this Section shall specifically
provide for such [****] ownership requirement and third-party beneficiary rights
in favor of E to enforce such provision. If the sublicensee ceases to be a
Qualified Affiliate after that [****] period, royalty and other consideration
payable by the sublicensee will be paid to E as stated in Section 4.3(a) (EQ
Sublicensing) with such sublicensee having the obligations of EQ set forth in
such Section.
     (iv) Each sublicensing of an Applicable Commercial Improvement sublicensed
by EQ to a entity that is a Qualified Affiliate shall commence a new [****]
period during which the entity must remain a Qualified Affiliate (including the
ownership limitations, the required status as a solely financial and/or local
strategic partner and the full management control of the sublicensee by EQ).
     (b) By E. E may sublicense to its Affiliates or third parties, without the
right to sublicense further, the Applicable Commercial Improvements licensed to
it by EQ. Such sublicensing shall be on terms and conditions that are consistent
with, and generally not less favorable to the licensor than, the terms of the
license from EQ to E, as those terms are established pursuant to this Agreement
(Quad/COF Technology Royalties).
     (c) Intellectual Property Protection. Each Party shall use reasonably
precautions to protect the confidentiality of the String Ribbon Technology
licensed to it by the other Party and the Parties agree to cooperate to
establish a set of Intellectual Property Protection Protocols to govern the use
and disclosure of the String Ribbon Technology.
     (d) Royalties on Sales by Sublicensees. Royalty payments for sublicensing
of the Improved Quad/COF Technology and Additional String Ribbon Technology
licensed to EQ and

-12-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Applicable Commercial Improvements licensed to E are required as set forth in
this agreement in Section 4.4 (Royalties on Sales by Sublicensees).
     Section 2.6 — Reservation of Rights; No Implied Licenses
     All rights not granted herein are reserved. Nothing in this Agreement shall
be deemed to constitute the grant of any license or other right to a Party’s
Intellectual Property Rights or Technology except as expressly set forth herein.
All rights and obligations in this Agreement do not modify the rights and
restrictions set forth in the LTTA
     Section 2.7 — In-licensing
     During the Extended Licensing Term, each Party agrees not to license
Licensed-in Technology on an exclusive basis that would limit the ability of the
other party to license such Licensed-in Technology on terms that would
effectively serve to limit the ability of the other party to acquire rights to
use such Licensed-in Technology. “Licensed-in Technology” means Technology
licensed from a third party or third parties that would (either unto itself or
in combination with Technology owned by the licensee) constitute a Commercial
Improvement, assuming the licensor were to grant the licensee Licensable rights
to the applicable Technology (including the rights to sublicense such
Technology).
     Section 2.8 — Sourcing
     (a) Quad Sourcing. From the Signing Date until [****], subject to possible
renewal as provided below (the “Sourcing Term”), the parties will reasonably
cooperate to assist each other in securing the supply of Consumable Parts and
Quad Furnace Assemblies, from suppliers selected by E after consultation with EQ
to satisfy the expansion plans for both E and EQ. If neither party provides
notice of termination of the Sourcing Term at least [****] prior to the end of
the Sourcing Term, the cooperation obligation shall renew for an additional
[****]. Thereafter, the Sourcing Term shall renew each subsequent year unless
either party provides notice of termination at least [****] prior to the end of
the new Sourcing Term.
     (b) ATS Sourcing. E and EQ agree to refrain from entering into exclusive
supply agreements with ATS Automation Tooling Systems Inc.
ARTICLE 3
TECHNOLOGY TRANSFER
     Section 3.1 — Quarterly Meetings
     From and after the Signing Date until the end of the Post-Liquidity Event
Licensing Period or the [****] Post-Termination Licensing Period, as applicable,
the Parties shall meet on a quarterly basis (or as otherwise agreed upon by the
Parties) to discuss (and each Party shall advise the other of) any Applicable
Commercial Improvement that was acquired, developed or became Licensable since
the prior quarterly meeting. As part of the discussions at the quarterly
meetings, each Party shall promptly advise the other Party of all Applicable
Commercial

-13-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Improvements and, without limiting its obligations in Section 3.2 (Delivery of
Technical Deliverables), provide reasonably sufficient details regarding
(including Confidential Information relating to) all Applicable Commercial
Improvements, to enable the other Party to determine whether it will accept a
license for such Applicable Commercial Improvements. Additionally, Each party
shall promptly advise the other party of, and provide sufficient details of all
Technology associated with other (i.e., non-patentable) improvements or
developments owned or Licensable by E after the Effective Date that are
incorporated by such party in the Quad/COF Technology or Additional SR
Technology (if Additional SR Technology is licensed by EQ) in commercial
operation (and not on a pilot, developmental or experimental basis) in such
party’s facilities. Each party shall deliver to the other party at least one
copy of all reasonably available documentation, records and other tangible items
and associated Technical Deliverables constituting or relating to those
improvements or developments (including related Confidential Information),
promptly upon availability. Materials will be provided in electronic form where
practicable.
     Section 3.2 — Delivery of Technical Deliverables
     (a) In General. Each Party shall deliver to the other Party (to the extent
it has not already done so) promptly following the Signing Date at least one
copy of all Technical Deliverables in its possession in existence at the Signing
Date and at reasonable periodic intervals thereafter until the end of the
Post-Liquidity Event Licensing Period or the [****] Post-Termination Licensing
Period, as applicable, for Applicable Commercial Improvements licensed by the
other Party, at least one copy of all Technical Deliverables including
Confidential Information incorporated therein as such materials become
available. Materials will be provided in electronic form when practicable.
     (b) Quad Technical Deliverables. Notwithstanding Section 3.2(a), the Quad
Technical Deliverables shall only be required to be delivered pursuant this
Section 3.2(b).
     (i) As soon reasonably practicable following the Signing Date, E shall
deliver to EQ the Technical Deliverables to the extent reasonably necessary for
the repair, assembly and maintenance of the Quad Furnaces, and the purchase of
consumable parts for the Quad Furnaces and to the extent reasonably required to
obtain applicable certifications or comply with applicable law.
     (ii) Subject to the mutual agreement to a reasonable set of Intellectual
Property Protection Protocols pursuant to Section 2.5(c) (Intellectual Property
Protection), upon the last day of the First Production Year, E shall deliver to
EQ any Quad Technical Deliverables that have not yet been delivered.
     Section 3.3 — Copies
     Each Party may copy, modify and otherwise use the Technical Deliverables
received in accordance with and subject to the restrictions and licenses set
forth herein as necessary to exercise the rights granted hereunder. Each Party
agrees to maintain a document control system to control copies of such Technical
Deliverables and otherwise treat such information as its own Confidential
Information subject to the provisions of Article 7 (Confidential Information).

-14-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     Section 3.4 — Operational Data
     Each Party shall take reasonable steps to share information regarding the
operational performance of the licensed technology as well as, to the extent
mutually agreed, performance through Cell manufacturing.
ARTICLE 4
CONSIDERATION AND PAYMENT
     Section 4.1 — Quad/COF Technology Royalties
     (a) Royalty Rate. EQ shall pay E a royalty (the “Quad Royalty”) equal to
the Quad Royalty Rate multiplied by the number of Units (as defined below) Sold
by EQ which were made using the Quad/COF Technology. One “Unit” shall mean one
Wp produced by a Licensed Product. The Quad Royalty shall be determined promptly
at the end of each fiscal quarter (i.e., March 31, June 30, September 30 and
December 31) during which Licensed Products are Sold using the Quad/COF
Technology, and shall be paid within [****] after the end of the applicable
quarter. The Quad Royalty shall otherwise be calculated and paid as set forth
below in this Section 4.1(a) with the Actual Quad Rate being determined pursuant
to Section 4.1(b) (Calculating the Actual Quad Rate):
     (i) Nominal Royalty Rate during Ramp-Up Period and First Year of
Production. The Quad Royalty Rate per Unit Sold during the Ramp-Up Period and
First Year of Production shall equal the Nominal Quad Rate (such payments
collectively are referred to as the “Nominal Quad Royalties”).
     (ii) Actual Royalty Rate after First Year of Production. The Quad Royalty
Rate per Unit Sold after the First Year of Production shall equal the Actual
Quad Rate.
     (iii) True-Up Payment. Upon completion of the First Production Year, the
Quad Royalty on the Units Sold during the Ramp-Up Period and First Year of
Production shall be calculated by multiplying the number of Units Sold prior to
the end of the First Year of Production by the Actual Quad Rate. If such amount
exceeds the Nominal Quad Royalties, EQ shall make a payment to E in the amount
of the underpayment. If such amount is less than the Nominal Quad Royalties, E
shall make a payment to EQ in the amount of the overpayment.
     (b) Calculating the Actual Quad Rate.
     (i) Actual Quad Cost Calculation.
     (A) Upon completion of the First Production Year, the EQ 2 Cost Base and
the Actual Quad Cost will be calculated. Subject to Sections 4.1(a)(i)(B) and
4.1(a)(i)(C) below, when the Actual Quad Cost and the EQ 2 Cost Base have been
calculated, those amounts shall be used to compute the Quad Cost Savings. The
Quad Cost Savings will then be used to determine the Actual Quad Rate

-15-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
which shall be the Quad Royalty Rate for all Units Sold after the First Year of
Production, subject to the alternative calculations for the Quad Royalty Rate
set forth in Section 4.1(b) (Alternative Quad Royalty Rate Calculations).
Although the Actual Quad Rate is subject to the other provisions of this
Section 4.1(b), there will be no further changes to the EQ 2 Cost Base once it
has been calculated in connection with the calculation of Quad Cost Savings
pursuant to this Section 4.1(b)(i).
     At any time prior to the termination of rights pursuant to Section
4.1(b)(ii)(A), E agrees to cooperate with and to provide consultancy, assistance
and support (including on-site attendances) needed to train EQ staff (as
reasonably requested by EQ and as E deems reasonably appropriate) to install,
operate and maintain the Wafer furnaces for the manufacture of Licensed Products
through use of the Quad/COF Technology at EQ 3, to achieve the result that such
furnaces will (1) operate at least as efficiently as the furnaces installed and
operating in E’s Devens, Massachusetts, and in any case no less efficiently than
comparable wafer furnaces operating at E manufacturing facilities and
(2) produce Wafers that are optimized (to the extent reasonably possible in
light of the design of the furnaces), in terms of production cost efficiency,
production speed, quality and suitability for the manufacture of Cells and
Panels in EQ 3. E will be reasonably compensated for consultancy, assistance and
support provided pursuant to this provision. The rates and other particulars
related to the assistance to be provided by E to EQ shall be negotiated in good
faith by the Parties. The assistance to be provided by E pursuant to this
paragraph is contingent upon EverQ hiring and assigning adequate staffing (in
number and capabilities) to complete the installation of, operate and maintain
the Wafer furnaces in EQ 3. To the extent reasonably possible, training will be
accomplished through visits by EQ employees at E’s Devens, Massachusetts
facility.
     (B) (i) To ensure the accuracy of the Quad Cost Savings used to determine
the Actual Quad Rate pursuant to Section 4.1(a)(i)(A) above, the production
costs of EQ 3 using Quad/COF Technology for the Measuring Period will be
compared to the production costs of E using Quad/COF Technology during the E
Measuring period and the performance immediately prior to the and immediately
after the Measuring Period.
          (ii) As a possible additional data point for determination of the Quad
Cost Savings (among other data points and procedures for determining Quad Cost
Savings) and to facilitate the comparison of the Gemini String Ribbon Technology
and Quad/COF Technology, EQ may elect to run Wafers produced using Gemini String
Ribbon Technology through EQ 3. The parties agree to establish reasonable
parameters for any such comparative testing, including adequate volumes and
rates of production and other necessary parameters to ensure that the testing
provides a fair assessment as to whether Wafers manufactured using the Quad/COF
Technology result in higher or lower Cell and Panel manufacturing costs
(including decreased yields) than Wafers manufactured using the Gemini String
Ribbon Technology.

-16-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
          (iii) If (A) the comparison pursuant to Section 4.1(b)(i)(B)(i)
indicates that the Quad/COF Technology in operation at EQ 3 is performing better
(i.e., Quad/COF Technology production costs on a per Wp basis are lower in EQ 3
than in E’s facilities) or worse (i.e., Quad/COF Technology production costs on
a per Wp basis are lower in E’s facilities than in EQ 3) than E using Quad/COF
Technology during the E Measuring period, or (B) the comparison pursuant to
Section 4.1(b)(i)(B)(ii) indicates that Wafers manufactured using the Quad/COF
Technology result in higher or lower Cell and Panel manufacturing costs
(including reduced yields) than Wafers manufactured using the Gemini String
Ribbon Technology, then E and EQ shall take into consideration the disparity in
the performance, possible causes of the disparity and the impact on the royalty
rate to negotiate in good faith an adjustment to the Quad Royalty determined
pursuant to Section 4.1(b)(i)(A).
     (ii) Adjustments to the Actual Quad Rate. The Actual Quad Rate is subject
to the following adjustments only:
     (A) Comparison to E Production Costs. If at any time after the Quad Cost
Savings is calculated E can reasonably document that the Quad/COF Technology
implemented at EQ performs noticeably worse compared to Quad/COF Technology
implemented at E, and the Actual Quad Cost realized at EQ is significantly
higher than the Actual Quad Cost that could have been realized if the Quad/COF
Technology implemented at EQ had performed as well as the Quad/COF Technology
implemented at E (such performance at E, the “Potential Quad Cost”), E can
request on one occasion that the Actual Quad Cost be set equal to the Potential
Quad Cost. Thereafter, Quad Cost Savings and the Actual Quad Rate shall be based
on the Actual Quad Cost as set to Potential Quad Cost.
     (B) [****]. When additional improvements to the Quad/COF Technology are
introduced to EQ by E which are expected to primarily result in (A) [****] or
(B) [****], they will be considered Quad Commercial Improvements when
implemented at EQ, and the improvement in the Actual Quad Cost experienced by EQ
as a result of the improvement to the Technology shall result in an increase in
the Actual Quad Rate determined in accordance with the procedure described in
this Section 4.1(b). The Declining Factor for the calculation of the Quad
Royalty Rate shall not be affected by the introduction of such improvements to
the Technology. Thus, for example, if advancements resulting in [****] are in
use by EQ in the year after the First Production Year, the Declining Factor of
[****] % shall apply to the entire Quad Royalty Rate, including the portion
attributable to the Quad Cost Savings caused by [****].
     (C) Compared to Conventional Sliced Wafers. If the sum of (A) the actual
production costs of EQ using Quad/COF Technology and (B) the Quad Royalty paid
to E exceeds, in any given calendar year, the actual average production costs of
REC or Q for conventional sliced Wafers, then the Actual Quad Rate can be
reduced such that the sum of Actual Quad Costs and the Actual

-17-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     Quad Rate are equal to the average production costs of conventional sliced
Wafers of REC or Q, but the level of the Actual Quad Rate shall never go below
zero. EQ can require an adjustment under this Section once every calendar year
if it is supported either by REC or Q, but only if the supporting party then
owns [****] % or more of the outstanding shares of EQ. The actual average
production costs used to evaluate such request shall include the average
production costs of each of REC in Norway or Q in Germany only if the applicable
party owns [****] % or more of the outstanding shares of EQ at the time the
request is made. To prove the actual average production costs of REC or Q, as
applicable, a statement of an independent auditor shall be presented showing the
average productions costs evaluated by the auditor. The auditor must treat all
information confidentially and not disclose any figures or other type of
information to E except the evaluated result. In calculating the cost of
manufacturing products made with conventional sliced Wafers as compared to the
cost of manufacturing Wafers using String Ribbon Technology, the cost of key
inputs including polysilicon, labor, et cetera used by the parties (parties
using conventional silicon Wafer manufacturing processes, on the one hand, and E
or EQ, as applicable, using String Ribbon Technology, on the other hand) shall
be the same regardless of the actual cost of such inputs used by the respective
manufacturers.
     (D) No Adjustment to EQ 2 Cost Base. The adjustments to the Actual Quad
Rate set forth is Section 4.1(b)(ii)(A) (Comparison to E Production Costs) and
Section 4.1(b)(ii)(B) [****] shall be determined following a recalculation of
Actual Quad Costs. In no event will the EQ 2 Cost Base be recalculated after the
Quad Cost Savings is initially determined.
     (vi) Adjustments Prospective Only. Any adjustments to the Actual Quad Rate
shall apply on a going forward basis only (i.e., shall only apply to sales made
after the adjustments), and all royalties paid under this Section 4.1 are
non-refundable (except for the Quad Royalties payable pursuant to
Section 4.1(a)(i) (Nominal Royalty Rate during Ramp-Up Period and First Year of
Production) which are subject to possible repayment pursuant to
Section 4.1(a)(iii) (True-Up Payment)).
     (vii) Failure to Agree on Actual Quad Rate. In the event that the parties
do not agree on the Quad Royalty Rate to be determined in accordance with this
Section 4.1, the Quad Royalty Rate shall be determined in accordance with
Section 4.7 (Royalty Evaluation by Experts).
     Section 4.2 — Royalties for Quad Commercial Improvements
     (a) Quad Commercial Improvements developed by EQ that are first Licensable
to E at any time during the Pre-Liquidity Event Licensing Period, or, if there
is a Liquidity Event Failure, at any time during the Extended Licensing Period
shall not require royalty payments from E to EQ.
     (B) Quad Commercial Improvements developed by (i) E that are first Licensed
to EQ at any time during the Extended Licensing Period, or (ii) EQ that are
first Licensed to E at any

-18-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
time during the Post-Liquidity Event Licensing Period, shall require royalty
payments by the licensee to the licensor at a royalty rate which will be
negotiated at arm’s length in line with similar licensing arrangements. The
royalty rate for such Quad Commercial Improvements shall be initially set at
[****] as documented and proposed by the licensor, compared to the then-actual
production cost in Wafer, Cell and Panel production associated with the
applicable Quad Commercial Improvement, subject to the Declining Factor. If the
Parties cannot agree on the amount of the Cost Savings generated by the
applicable Quad Commercial Improvement, the royalty rate shall be determined in
accordance with Section 4.7 (Royalty Evaluation by Experts) based upon the
factors mentioned above.
     Section 4.3 — Royalties for Additional SR Technology
     (a) Additional SR Technology developed by EQ that is first Licensable to E
at any time during the Pre-Liquidity Event Licensing Period, or, if there is a
Liquidity Event Failure, at any time during the Extended Licensing Period shall
not require royalty payments from E to EQ.
     (b) Additional SR Technology developed by (i)(A) E that is first Licensable
to EQ at any time during the Extended Licensing Period, or (ii) EQ that is first
Licensable to E at any time during the Post-Liquidity Event Licensing Period,
shall require royalty payments by the licensee to the licensor at a royalty rate
determined pursuant to the following Sections 4.3(b)(i) through 4.3(b)(iii):
     (i) Additional SR Technology Previously Licensed to Third Parties. If a
party (the “Licensor”) becomes obligated under Article 2 to license or offer to
license Additional SR Technology to the other Party (the “Licensee”), and if the
Licensor has previously granted a license for such Additional SR Technology to a
Third Party under comparable conditions (e.g. in terms of production volume
etc.), then the Licensee shall, to the extent legally permissible, have the
right to license such Additional SR Technology on the same terms and conditions
as have been granted to the Third Party. The Licensor shall promptly advise the
Licensee of any such terms and conditions granted, and the Licensee may elect to
have those terms and conditions automatically, or (with respect to royalty
terms) to have the market rate determined pursuant to Section 4.3(b)(ii) below
and be bound by such determination.
     (ii) Additional SR Technology Not Licensed to Third Parties. This Section
4.3(b)(ii) applies with respect to Additional SR Technology that the Licensor
has not previously licensed to a Third Party under generally comparable
conditions. The royalty fee to be determined under this Section shall be
negotiated at arm’s length in line with rates of similar licensing arrangements.
The royalty rate shall be initially set at [****] as documented and proposed by
the Licensor, compared to the then-actual production cost in Wafer, Cell and
Panel production associated with the applicable Additional SR Technology,
subject to the Declining Factor. If the Parties cannot agree on the amount of
the Cost Savings generated by applicable Additional SR Technology, they shall
agree on an independent expert who shall determine the Cost Savings based upon
the factors mentioned above. If one Party does not accept the result or the
Parties cannot agree on the independent expert an arbitration proceeding in
accordance with Section 4.7 (Royalty Evaluation by Experts). For the purposes of
this Section 4.3(b), the

-19-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
royalty fee payable shall be the market rate for royalties or equivalent fees,
including the rate and formula for calculating the actual royalty payable, based
on the commercial market rate value of the relevant Intellectual Property
Rights, with reference to the market royalty rates for comparable Intellectual
Property Rights or Technologies.
     (iii) Subsequent Licenses of Additional SR Technology. If (A) the Licensor
has not granted a license for a particular Additional SR Technology to any Third
Party at the time of the offer to the Licensee but grants a license for such
Additional SR Technology to any Third Party afterwards within the Post-Liquidity
Event Licensing Period or [****] Post-Termination Licensing Period, as
applicable, and (B) such license to a Third Party is on terms generally more
favorable than the terms of the license wit the Licensee, Licensor shall
promptly advise the Licensee of the terms and conditions of the Third Party
license and offer to amend the Licensee’s license of such Additional SR
Technology to conform to the terms and conditions of the Third Party license.
The License shall have [****] in which to elect such terms and conditions, which
if accepted shall apply as of the effective date of the Licensee’s acceptance.
This amendment shall be on a prospective basis only and in no case will any paid
royalties be refunded provided that the Licensor promptly informs the Licensee
about the terms and conditions of the Third Party license promptly.
     Section 4.4 — Royalties on Sales by Sublicensees
     (a) EQ Sublicensing. If EQ sublicenses (to the extent such sublicensing is
permitted by this Agreement) any Improved Quad/COF Technology or Additional SR
Technology developed by E to an entity that is a Qualified Affiliate, then for
as long as such entity remains a Qualified Affiliate, EQ will pay E royalties
from such sublicensing (or stipulate that sublicensees pay such royalties
directly to E) based on the same terms as if the volume manufactured and sold by
the Qualified Affiliate had been manufactured and sold by EQ, and the amount of
the royalties or other consideration received by EQ from its Qualified Affiliate
shall not affect the royalty payment made by EQ to E. If an EQ sublicensee
ceases to remain a Qualified Affiliates during the [****] of the applicable
sublicense period, the sublicense will terminate, provided that EQ may request a
waiver of the termination which E will have sole discretion to grant or deny;
provided that if the Qualified Affiliate ceases to remain a Qualified Affiliate
as a result of circumstances outside the reasonable control of EQ, a waiver of
the Qualified Affiliate requirements shall not be unreasonably withheld. If the
sublicensee ceases to be a Qualified Affiliate after the [****] of the
sublicense period, all royalties (together with any other payments and the value
of other consideration received by EQ in lieu of royalties) in exchange for the
right to use the Improved Quad/COF Technology shall be paid to E; provided that
in no event shall the royalty paid to E for sublicensed Improved Quad/COF
Technology (with or without any Quad Commercial Improvements thereto) be less
than the royalty that would have been payable to E by EQ if the same volume of
product manufactured and sold by the sublicensee had been manufactured and sold
by EQ.
     (b) E Sublicensing. If E sublicenses (to the extent sublicensing is
permitted by this Agreement) any Applicable Commercial Improvement owned by EQ
to a third party (including Affiliates), E will pay EQ royalties from such
sublicensing (or stipulate that sublicensees pay such royalties directly to EQ)
based on the same terms as if the volume manufactured and sold

-20-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
by the sublicensee had been manufactured and sold by E. The amount of the
royalties or other consideration received by E from its sublicensees for such
Applicable Commercial Improvement and any other Applicable Commercial
Improvement or the Quad/COF Technology shall not affect the royalty payment made
by E to EQ for such sublicenses.
     Section 4.5 — Royalties on Technology Post-Termination
     Each Party shall continue to be responsible for royalties called for in
this Agreement for Quad/COF Technology and Additional Commercial Improvements
licensed herein and used for the production of the Licensed Products after the
Termination Date and the Extended Licensing Period, subject to the terms and
conditions of this Agreement, including the operation of the Declining Factor if
applicable.
     Section 4.6 — Royalties on External Intellectual Property Rights
     If Either Party offers to license an Applicable Commercial Improvement to
the other Party under this Agreement, and the offered Applicable Commercial
Improvement carries an external running cost to the offering party (e.g., a
license fee/royalty payable to a Third Party holder of such Applicable
Commercial Improvement), then the cost incurred by the offering Party in
connection with sub-licensing to the offeree Party shall be borne in its
entirety by the offeree Party; provided that the written agreement between the
Parties for the licensing of such Intellectual Property Rights expressly
includes the amount of such running cost. The aforementioned shall not reduce a
Party’s rights to royalty under the rules above.
     Section 4.7 — Royalty Evaluation by Experts
     If the Parties cannot agree on a royalty rate or Cost Savings for any
Applicable Commercial Improvement pursuant to Section 4.2 (Royalties for Quad
Commercial Improvements) or Section 4.3 (Royalties for Additional SR Technology)
this Agreement whereby a royalty rate or Cost Savings is to be determined by
negotiation between the parties, or if the Parties cannot agree as to the Actual
Quad Rate or Quad Cost Savings to be determined pursuant Section 4.1 (Quad/COF
Technology Royalties) within [****] after initiation or commencement of
negotiations to determine such royalty or value, then the following applies:
     (a) Each Party shall retain at its expense an independent professional
Third Party expert with expertise evaluating license agreements in the
photovoltaic industry.
     (b) Subject to execution of customary confidentiality agreements by the
independent experts, EQ and E shall provide or cause to be provided to each
expert all material information, including any material changes in such
information, reasonably necessary to make the determination or reasonably
requested by the experts.
     (c) Within [****] after the [****] period referenced above, each Party
shall submit a final proposal for the relevant royalty rate. Cost Savings or
Quad Cost Savings for the applicable licensed Technology with a supporting
analysis prepared in writing by its retained expert, to the other Party and to
the “Arbitrator.” The Arbitrator (or each Arbitrator, if three (3) Arbitrators
are required pursuant to the next sentence) shall be a person with expertise in
evaluating license agreements in the photovoltaic industry, shall not have a
material business relationship with

-21-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
either Party or any of the EQ Founders and shall be reasonably acceptable to
both Parties. If the Parties cannot agree on an Arbitrator within [****] after
the [****] period referenced above, each Party will each select separate
Arbitrators (within the stated [****] period) satisfying the above criteria and
the selected two Arbitrators will select a third Arbitrator. In that case, the
decision of a majority of the Arbitrators will control and shall be final and
binding on both Parties.
     (d) If one Party does not submit in a timely manner a final proposal, then
the proposal of the other Party shall be used to establish the relevant royalty
rate, Cost Savings or Quad Cost Savings for the applicable Technology.
     Section 4.8 — Miscellaneous Payment Terms
     (a) Reports. To the extent applicable, each Party shall, within [****]
after the end of each calendar quarter during the term of this Agreement,
prepare a report summarizing the royalty payable to the other Party pursuant to
Article 4 (Consideration and Payment) including a description and basis of the
calculation thereof. Each Party shall provide copies of such report to the other
Party, and the applicable royalty payment shall accompany such report.
     (b) Method. All payments to be made hereunder shall be made in Euros by
wire transfer to such bank account as the applicable party may designate.
     (c) Interest. Each Party shall pay the other Party interest on any payments
that are not paid on or before the date such payments are due under this
Agreement at a rate of [****] accruing and compounding monthly, or the maximum
applicable legal rate, if less, calculated on the total number of days payment
is delinquent [****].
     (d) Currency. All payments hereunder resulting from production of Licensed
Products in countries that have adopted the Euro shall be made in Euros. The
appropriate currency for payments resulting from production of Licensed Products
in other jurisdictions shall be agreed upon from time to time as needed.
     (e) Setoff. Each Party shall have the right to setoff any Royalties or
other amounts due to the other Party hereunder against amounts owed it by the
other Party under the Agreement.
     Section 4.9 — Taxes
     (a) Taxes Payable by EQ. With respect to royalties payable by EQ to E under
this Agreement, EQ shall promptly notify E of any requirement under applicable
law to deduct or withhold an amount on behalf of E on account of any tax and, if
so required under applicable law, EQ shall: (i) withhold and pay to the relevant
authorities the full amount required to be deducted or withheld promptly upon
determination by EQ that such deduction or withholding is required; and (ii)
promptly forward to E an official receipt (or certified copy), or other
documentation reasonably acceptable to E, evidencing such withholding and
payment to such authorities. To the extent that E cannot or will not be able to
take a full credit against its tax liability for the current or prior taxable
years for the full amount of the withholding tax deducted or withheld by EQ and
is otherwise unable to reduce or eliminate such withholding tax liability

-22-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
on its own, then the Parties shall cooperate with each other and use all
reasonable efforts to reduce or eliminate such tax liability in a lawful and
appropriate manner to the extent such does not result in additional liability to
EQ.
     (b) Taxes Payable by E. With respect to royalties payable by E to EQ under
this Agreement, E shall promptly notify EQ of any requirement under applicable
law to deduct or withhold an amount on behalf of EQ on account of any tax and,
if so required under applicable law, E shall: (i) withhold and pay to the
relevant authorities the full amount required to be deducted or withheld
promptly upon determination by E that such deduction or withholding is required;
and (ii) promptly forward to EQ an official receipt (or certified copy), or
other documentation reasonably acceptable to EQ, evidencing such withholding and
payment to such authorities. To the extent that EQ cannot or will not be able to
take a full credit against its tax liability for the current or prior taxable
years for the full amount of the withholding tax deducted or withheld by E and
is otherwise unable to reduce or eliminate such withholding tax liability on its
own, then the Parties shall cooperate with each other and use all reasonable
efforts to reduce or eliminate such tax liability in a lawful and appropriate
manner to the extent such does not result in additional liability to E.
     Section 4.10 — Audit
     Each Party shall maintain complete and accurate accounting records, in
accordance with sound accounting practices, to support and document the
royalties or payments payable in connection with this Agreement, including
complete and accurate accounting records or access with respect to such records
which each party shall require be maintained by applicable Third Parties
sublicensees. Such records shall be retained by each Party or the applicable
Third Party sublicensees for a period of at least [****] after the royalties
which relate to such records have been accrued and paid. Each Party shall, upon
written request from the other, provide access to such records to such Party for
the purposes of audit. If any such audit discloses a shortfall in payment (or an
overcharge, as the case may be) of more than [****] % for any quarter, the
audited Party agrees to pay or reimburse the other Party for the expenses of
such audit, and the Parties shall reconcile payments in accordance with the
results of the audit.
ARTICLE 5
INTELLECTUAL PROPERTY RIGHTS
     Section 5.1 — Ownership
     (a) Joint Inventions. Although E and EQ have no intention as of the Signing
Date of jointly creating any Commercial Improvements, E and EQ agree that,
unless otherwise agreed in writing in connection with any joint development
efforts, E and EQ shall Jointly Own all right, title and interest in any
Commercial Improvements that personnel of E and EQ (including third parties
working on each Party’s behalf) jointly create (“Jointly Owned Commercial
Improvements”). Notwithstanding this section 5.1, the parties may agree
individual terms of joint development of Commercial Improvements, including
allocations of their respective responsibilities to the development process,
collective development cost budget(s), their respective cost shares and
milestones for completion of defined development stages or tasks. If

-23-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
the Parties undertake any joint development efforts pursuant to a written
agreement, unless otherwise agreed, the parties will share the aggregate
(agreed) development costs on a 50/50 basis, and each Party will exchange
(subject to confidentiality constraints in this Agreement) all Confidential
Information relative to performance of their respective tasks in the development
process, as required to achieve full development to enable commercial use of the
relevant Jointly Owned Commercial Improvement(s).
     (i) Definition. For purposes of this Section 5.1 (Ownership), “Jointly Own”
means that, subject to the terms of the licenses granted and other provisions of
this Agreement, each Party or owner thereof is free to exploit such rights and,
subject to Section 5.2 (Enforcement of Jointly Owned Commercial Improvements),
authorize others to do so, with no obligation to account to the other Party or
owner, for profits or otherwise, and each Party hereby waives any right it may
have under the laws of any country to require such consent or accounting. In the
event that either or both Parties are pursuing enforcement pursuant to
Section 5.2 (Enforcement of Jointly Owned Commercial Improvements), any
licensing of the respective Jointly Owned Commercial Improvements to the alleged
third party infringer shall be pursued (with the intent that the actual or
alleged infringement is regularized by appropriate license terms) by the Party
or Parties pursuing the action until the conclusion of the respective action.
     (ii) Prosecution and Maintenance. Subject to Section 5.1(c) (Expenses and
Assistance), except as otherwise agreed, E and EQ shall have the initial joint
right to control the filing for, prosecution and maintenance of any Applicable
Commercial Improvements that claim or disclose Jointly Owned Commercial
Improvements pursuant to Section 5.1(a) (Joint Inventions) and each shall
consult with and keep the other reasonably informed on matters regarding such
filing, prosecution and maintenance. In such case, subject to Section 5.1(c)
(Expenses and Assistance), each shall (subject to exceptions in this Section 5.1
(a)) take actions reasonably required to assist the other Party, and share costs
incurred, to file for, prosecute and/or maintain the Jointly-Owned Commercial
Improvements. For purposes of this Section 5.1(a) (Joint Inventions),
“prosecution and maintenance” of Intellectual Property Rights shall be deemed to
include, without limitation, responding to office actions, payment of
maintenance and annuity fees, and conduct of interferences or oppositions,
and/or requests for re examinations, reissues or extensions of patent terms.
     (iii) Prosecution and Maintenance By EQ. To the extent that a Party (A)
elects not to file, prosecute or maintain any Applicable Commercial Improvement
jointly owned by EQ and E, or pay any fee related thereto, the other Party
(B) EQ shall have the right, at its option, to control the filing, prosecution
and/or maintenance of any such Applicable Commercial Improvement, provided that
B shall consult with and keep A reasonably informed of matters regarding such
filing, prosecution and maintenance.
     (b) Sole Inventions. Each Party shall own all right, title and interest in
all Intellectual Property Rights regarding the Improved Quad/COF Technology,
Additional String Ribbon Technology or otherwise invented or authored solely by
such Party’s personnel (including third parties working on such Party’s behalf).
For purposes of clarification, E retains ownership of Quad/COF Technology
developed as of the Signing Date or otherwise developed without

-24-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
assistance from EQ. Each Party shall have sole right, at its option, to control
the filing for, prosecution and maintenance of any Intellectual Property Rights
that claim or disclose inventions that the Party solely owns, subject to
Sections 5(b)(i) and 5(b)(ii) below.
     (i) Prosecution and Maintenance of E Technology. To the extent that E
elects not to file, prosecute or maintain any E Intellectual Property Right
relating to the Improved Quad/COF Technology licensed to EQ under this
Agreement, or pay any fee related thereto, E shall notify EQ, and EQ shall have
the right, at its option, to control the filing, prosecution and/or maintenance
of any such Intellectual Property Right, and E, at EQ’s written request, shall
transfer and assign all of its right, title and interest to such E Intellectual
Property Right to EQ. In the event of such transfer, E shall retain a
world-wide, non-exclusive, fully transferable, perpetual, irrevocable,
royalty-free, fully sublicensable license of such transferred Intellectual
Property Rights which were originally solely owned by E.
     (ii) Prosecution and Maintenance of EQ Technology. To the extent that EQ
elects not to file, prosecute or maintain any EQ Intellectual Property Right
relating to Applicable Commercial Improvements licensed to E under this
Agreement, EQ shall notify E, and E shall have the right to control the filing,
prosecution and/or maintenance of any such EQ Intellectual Property Right, and
EQ, at E’s written request, shall transfer and assign all right its right, title
and interest to such Intellectual Property Right to E. In the event of such
transfer, EQ shall retain a world-wide, fully transferable, non-exclusive,
perpetual, irrevocable, royalty-free, fully sublicensable license of such
transferred Intellectual Property Rights which were originally solely owned by
EQ.
     (c) Expenses and Assistance. To the extent a Party controls the foregoing
filing, prosecution and maintenance activities relating to any Jointly Owned
Commercial Improvements (or, pursuant to Section 5.1 (Ownership), any other
Party’s Intellectual Property Right or Applicable Commercial Improvements
licensed to the other Party), such controlling entity shall be responsible for
all costs and expenses incurred in connection therewith. In such cases, subject
to the foregoing, each Party shall reasonably assist the other Party, as the
other Party may reasonably request, in such Party’s efforts to file for,
prosecute and/or maintain the Intellectual Property Right or Applicable
Commercial Improvements.
     (d) EQ Employee Inventors. EQ shall take all necessary measures to secure
all right, title and interest in inventions that are made by its employees under
the regulations of the German Employee Inventor Law (Arbeitnehmererfindergesetz)
to the maximum extent available under applicable law such that EQ may carry out
its obligations of this Article 5 (Intellectual Property Rights) and the Parties
may obtain and exercise their rights to the applicable Intellectual Property
Rights to the full extent and term available under applicable law. In connection
therewith, EQ will comply with all applicable laws including without limitation
any obligations to employees under applicable law with respect to employee
inventions.
     Section 5.2 — Enforcement of Jointly Owned Commercial Improvements
     (a) Notice of Infringement. Each Party shall promptly notify the other
Party if it becomes aware of a possible infringement by a third party of any
Jointly Created Commercial

-25-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Improvements. If either Party desires to take any action against such an
infringing or misappropriating third party, such Party shall first notify the
other Party hereto and consult with such notified Party regarding such action.
     (b) Participation; Management of Actions and Cooperation. If a Party
notified pursuant to this Section 5.2 desires to participate in an action
against a third party, the Parties shall then jointly and cooperatively pursue
such action, in which event they shall bear all costs equally and share in any
damages, royalties, license fees or other recoveries equally, provided that
either Party may at any time decide not to participate further in such action,
in which case any further costs shall be borne by and all damages, royalties,
license fees and other recoveries shall be received by the Party which continues
to pursue such action. If a Party declines to participate in such action, the
other Party shall then have the right to pursue such action alone, and shall
bear all costs of and receive all damages, royalties, license fees and other
recoveries from such action. Notwithstanding the foregoing, if a Party declines
to participate in such an action or withdraws from such an action, such Party
shall nevertheless, at the request of the other Party, cooperate with the other
Party, at the cost of the other Party and subject to any reasonable conditions
(including indemnification against counterclaims by the third party), to the
extent which may be necessary to enable the other Party to pursue such action
effectively, including without limitation joining such action as an
indispensable party.
     (c) Withdrawal. If either Party brings an action or proceeding governed by
this Section 5.2 and subsequently ceases to pursue or withdraws from such action
or proceeding, it shall promptly notify the other Party and the other Party may
substitute itself for the withdrawing Party under the terms of this Section 5.2.
     (d) Recovery Allocation. In the event that either Party exercises the
rights conferred in this Section 5.2 and recovers any damages or other sums in
such action or proceeding or in settlement thereof, such damages or other sums
recovered shall first be applied to all out-of-pocket costs and expenses
incurred by the Parties in connection therewith (including attorneys’ fees),
unless not reimbursable hereunder. If such recovery is insufficient to cover all
such costs and expenses of both Parties, the controlling Party’s costs shall be
paid in full first before any of the other Party’s costs. If after such
reimbursement any funds shall remain from such damages or other sums recovered,
such funds shall be retained by the Party that controlled the action or
proceeding under this Section 5.2.
     Section 5.3 — Third Party Licenses
     To the extent that EQ or E may desire or need rights with respect to any
Intellectual Property Rights not licensed hereunder, EQ or E, as applicable,
shall be solely responsible for obtaining such licenses and paying the
associated costs.
     Section 5.4 — Patent Marking
     Any Licensed Products that are made, used, offered for sale, sold or
otherwise disposed shall include appropriate marking, which Patent marking shall
be in affixed conspicuously on the Licensed Products and otherwise in accordance
with the reasonable requirements of the licensor (which must be in conformity
with the customs and practices of the applicable jurisdiction and

-26-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
the practices applied by the Party licensing the Technology subject to the
applicable Patent) and the appropriate patent marking laws of the country in
which such products are made, sold or otherwise disposed of so as to provide
potential infringers with appropriate notice of the applicable Patent. Similar
marking for Patents shall also be printed on any packaging in which the Licensed
Products are contained and in the Documentation for such Licensed Products in
accordance with the patent marking laws and customs of the relevant
jurisdictions. E and EQ will reasonably cooperate to coordinate Patent marking
activities for the Licensed Products, including the periodic sharing of lists of
countries in which the Parties intend to use, sell, offer for sale or otherwise
dispose of the Licensed Products which incorporate Technology that is subject to
Patent or Patents owned or controlled by the other Party, and, with respect to
each such country, a list of the applicable Patents issued and pending in such
countries, and a specimen of the patent marking that is appropriate for use in
that jurisdiction.
     Section 5.5 — Trademarks Licenses and Licensed Product Labeling
     EQ agrees that in exchange for non-exclusive rights to use E’s “String
Ribbon” trademark, EQ shall only use the String Ribbon trademark in connection
with the promotion of products manufactured using the String Ribbon Technology
and in accordance with additional guidelines to be established by E for
adherence by both E and EQ in their respective use of the trademark (which
guidelines shall be subject to the approval of EQ which approval shall not be
unreasonably withheld), and that in connection with any use of the trademark EQ
agrees to include the following statement (or something substantially similar):
STRING RIBBON is a [registered] trademark of Evergreen Solar, Inc. Evergreen
Solar’s solar wafer manufacturing technology is used by EQ under license in the
manufacture of EQ’s String Ribbon products.
     The license of the String Ribbon trademark will become effective upon the
completion of a mutually agreeable trademark license agreement which shall be
negotiated by the parties after the Signing Date.
     Section 5.6 — Further Cooperation
     Each of the Parties hereto agrees, upon the reasonable request of the other
Party, to the extent consistent with this Article 5 of the Agreement, to deliver
to the other such records, data or other documents reasonably requested by the
other, and to take or cause to be taken all such other actions as are reasonably
necessary or desirable in order to permit the other to obtain the full benefits
of this Agreement (including the execution of any documents reasonably required
in connection therewith).
     Section 5.7 — Additional Registered Intellectual Property Rights
     (a) E IP. E will disclose to EQ semi-annually during the Pre-Liquidity
Event Licensing Period and the Extended Licensing Period, additional Registered
E Intellectual Property Rights to protect the Quad/COF Technology and any
Applicable Commercial Improvement are applied for or obtained.

-27-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     (b) EQ IP. EQ will disclose to E semi-annually during the Pre-Liquidity
Event Licensing Period and (with respect to Applicable Commercial Improvements
licensed by EQ during the Extended Licensing Period) the Extended Licensing
Period, any Registered EQ Intellectual Property Rights Registered issued and
applied for to protect the Quad/COF Technology or any Applicable Commercial
Improvement.
ARTICLE 6
WARRANTIES
     Section 6.1 — Representations and Warranties
     (a) E hereby represents and warrants to EQ that:
     (i) Registered E Intellectual Property. E has provided EQ with a complete
and accurate list of all Registered E Intellectual Property Rights issued and
applied for worldwide to protect the Quad/COF Technology and any Applicable
Commercial Improvement as of the Signing Date.
     (ii) Completeness. The E IP constitutes all of the Intellectual Property
owned or Licensable by E that is reasonably necessary for the conduct and
operation of the Quad/COF Technology for the manufacture of Wafers for use in
the Licensed Products as presently configured.
     (iii) Non-Infringement. To the knowledge of E, EQ’s use of the E IP
pursuant to this Agreement in the operation of the Quad/COF Technology and any
Applicable Commercial Improvements as it is contemplated to be conducted
following the Effective Date, including but not limited to the use of the
Quad/COF Technology and any Applicable Commercial Improvements to manufacture
Wafers for use in the Licensed Products as presently configured and including
use in the design, development, manufacture, use, marketing and sale of the
Licensed Products as presently configured does not, and will not, infringe or
misappropriate any Intellectual Property Rights of any Third Party, violate any
right of any Third Party (including any right to privacy or publicity), or
constitute unfair competition or trade practices under the laws of any
jurisdiction. Without limiting the foregoing, E has not received notice from any
Person claiming that such operation or any act, product, Intellectual Property
Rights, Technology or service by E (including products, Intellectual Property
Rights, Technology or services currently under development) infringes or
misappropriates any Intellectual Property rights of any Person, violates any
right of any Person or constitutes unfair competition or trade practices under
the laws of any jurisdiction (nor does E have knowledge of any basis therefor).
To the knowledge of E, no Person is infringing or misappropriating any E IP.
     (iv) Contracts. There are no contracts, licenses and agreements under which
E has been granted any rights, including Intellectual Property Rights or other
rights to Technology from Third Parties, that constitute E IP licensed
hereunder.

-28-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     (b) EQ hereby represents and warrants to E that:
     (i) Registered EQ Intellectual Property. There are no Registered EQ
Intellectual Property Rights issued and applied for to protect to the Quad/COF
Technology or any Applicable Commercial Improvement as of the Signing Date.
     (ii) Non-Infringement. To the knowledge of EQ, E’s use of the EQ IP (but
not to the extent infringement arises solely by reason of Quad/COF Technology or
Applicable Commercial Improvements provided or made by E or on its behalf, on
which the Quad/COF Technology or Applicable Commercial Improvements were based)
pursuant to this Agreement in the operation the Quad/COF Technology and any
Applicable Commercial Improvements as it is contemplated to be conducted
following the Effective Date, including but not limited to the use of any
Applicable Commercial Improvements to manufacture Wafers for use in the Licensed
Products does not, and will not, infringe or misappropriate any Intellectual
Property Rights of any Third Party, violate any right of any Third Party
(including any right to privacy or publicity), or constitute unfair competition
or trade practices under the laws of any jurisdiction. Without limiting the
foregoing, EQ has not received notice from any Person claiming that such
operation or any act, product, Intellectual Property Rights, Technology or
service by EQ (including products, Intellectual Property Rights, Technology or
services currently under development) infringes or misappropriates any
Intellectual Property rights of any Person, violates any right of any Person or
constitutes unfair competition or trade practices under the laws of any
jurisdiction (nor does EQ have knowledge of any basis therefor). To the
knowledge of EQ, no Person is infringing or misappropriating any EQ IP. Provided
that if any person claims that any E IP infringes third party Intellectual
Property Rights, E will indemnify and hold EQ harmless, on demand, against all
proceedings, losses, liabilities, damages and costs (including legal costs)
incurred to address, defend or resolve such claim, and any amounts paid in this
regard will be excluded from calculations as to whether any maximum liability
amount has been reached notwithstanding this or any other agreement.
Additionally, EQ’s royalty payment obligations are reduced to the extent of any
ongoing loss, liabilities, cost or damage suffered by EQ (including license fees
paid or payable to the relevant third parties) for continued use of the relevant
Intellectual Property Rights.
     (iii) Contracts. There are no contracts, licenses and agreements under
which EQ has been granted any rights, including Intellectual Property Rights or
other rights to Technology from Third Parties, that are Licensable and
constitute EQ IP licensed hereunder.
     Section 6.2 — Remedies for Breaches of Warranties
     Each Party’s sole obligation and liability for its breach of the
representations and warranties (the “Warranties”) provided in this Article 6
(Warranties) shall be pursuant as set forth in this Section 6.2.
     (a) Liability. In the event of a breach of any Warranty by E or EQ, as the
case may be (the “Indemnifying Party”), in Section 6.1 (Representations and
Warranties), the other Party

-29-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
(the “Indemnified Party”) shall have the right to be indemnified and held
harmless against any and all third party claims, suits, losses, and liabilities
or portions thereof and the associated costs and expenses, including attorneys’
fees, to the extent awarded by an arbitrator, a court of competent jurisdiction
or payable pursuant to a settlement (subject to the reasonable approval of the
Indemnifying Party), to the extent caused by a breach by the Indemnifying Party
of a Warranty.
     (b) Limitations of Liability for Breach of Warranties.
     (i) Each Indemnifying Party shall (in all cases) only be liable for breach
of Warranties to an Indemnified Party in respect of a claim if the aggregate
amount of all claims for which the relevant Indemnifying Party would otherwise
be liable under this Agreement to the relevant Indemnified Party exceeds €
[****] (in which case, however, the relevant Indemnified Party shall be entitled
to claim the total amount of such claims and not merely the excess above €
[****]).
     (ii) In no event will an Indemnifying Party’s liability for any claim or
claims for a breach or breaches of Warranties, in the aggregate, exceed the
amount of € [****];
     (iii) All claims for breach of Warranties are limited in time one year
after the Termination Date.
     (iv) The limitations on liability set forth in this Section 6.2(b)
(Limitations of Liability for Breaches of Warranty) shall not apply to the
extent they are not permitted by the German Civil Code (BGB) in cases of
liability for intention and strict liability.
     Section 6.3 — Disclaimer
     EXCEPT FOR THE WARRANTIES SET FORTH IN THIS ARTICLE 6 (WARRANTIES), THE
PARTIES MAKE NO WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, AND
SPECIFICALLY DISCLAIM ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT AND TITLE. NEITHER PARTY MAKES ANY
GUARANTEES TO THE OTHER CONCERNING THE SUCCESS OR POTENTIAL SUCCESS OR
COMMERCIAL VIABILITY OF THE ACTIVITIES CONTEMPLATED UNDER THIS AGREEMENT.
ARTICLE 7
CONFIDENTIAL INFORMATION
     Section 7.1 — Definition
     “Confidential Information” means any information: (i) disclosed by one
Party (the “Disclosing Party”) to any other Party (the “Receiving Party”),
which, if in written, graphic, machine-readable or other tangible form is marked
as “Confidential” or “Proprietary”, or which, if disclosed orally or by
demonstration, is identified at the time of initial disclosure as

-30-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
confidential and reduced to writing and marked “Confidential” within [****] of
such disclosure; or (ii) which is otherwise referred to as Confidential
Information under this Agreement or any License Agreement. Notwithstanding the
foregoing, Confidential Information shall exclude information that: (i) was
independently developed by the Receiving Party without using any of the
Disclosing Party’s Confidential Information; (ii) becomes known to the Receiving
Party, without restriction, from a source other than the Disclosing Party that
had a right to disclose it; (iii) was in the public domain at the time it was
disclosed or becomes in the public domain through no act or omission of the
Receiving Party; or (iv) was rightfully known to the Receiving Party, without
restriction, at the time of disclosure.
     Section 7.2 — Confidentiality Obligation
     The Receiving Party shall treat as confidential all of the Disclosing
Party’s Confidential Information and shall not use such Confidential Information
except as expressly permitted under this Agreement or a License Agreement or in
connection with EQ’s or E’s activities. Without limiting the foregoing, the
Receiving Party shall use at least the same degree of care that it uses to
prevent the disclosure of its own confidential information of like importance,
but in no event with less than reasonable care, to prevent the disclosure of the
Disclosing Party’s Confidential Information, subject to Section 7.3 (Legal
Disclosure).
     Section 7.3 — Legal Disclosure
     Notwithstanding anything herein to the contrary, a Receiving Party has the
right to disclose Confidential Information without the prior written consent of
the Disclosing Party: (a) as required by any court or other governmental
authority, or by any stock exchange the shares of any Party are listed on;
(b) as otherwise required by law, or (c) as advisable or required in connection
with any government or regulatory filings, including without limitation, filings
with any regulating authorities covering the relevant financial markets. If a
Receiving Party believes that it will be compelled by a court or other authority
to disclose Confidential Information of the Disclosing Party, it shall give the
Disclosing Party prompt written notice so that the Disclosing Party may take
steps to oppose such disclosure.
     Section 7.4 — General Knowledge
     The Receiving Party shall have no obligation to limit or restrict the
assignment of its employees or consultants as a result of their having had
access to the Disclosing Party’s Confidential Information. The restrictions
regarding Confidential Information shall not be construed to limit any Party’s
right to independently develop or acquire products, processes or concepts
without use of the Disclosing Party’s Confidential Information, even if similar.
Furthermore, notwithstanding the restrictions regarding Confidential
Information, the Receiving Party shall be free to use for any purpose the
General Knowledge resulting from access to work with or exposure to the
Disclosing Party’s Confidential Information, provided that the Receiving Party
shall maintain the confidentiality of the Confidential Information as provided
herein. The term “General Knowledge” means information in non-tangible form
which may be retained by persons who have had access to Disclosing Party’s
Confidential Information and may be reduced to a tangible form, including ideas,
concepts, know-how or techniques contained therein., to the extent that such
information is not Confidential Information; provided that, notwithstanding

-31-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
anything to the contrary, each Party may use and distribute any such
confidential or proprietary information as reasonably required to exercise its
rights under the licenses granted pursuant to Article 2 (Rights and Licenses).
ARTICLE 8
TERM
     Section 8.1 — Term
     This Agreement is effective as of the Effective Date. The licenses set
forth in Section 2.1 (E License Grant to EQ) and Section 2.2 (EQ License Grant
to E) became effective as of the Effective Date or at the time otherwise set
forth in this Agreement. This Agreement may be terminated in the event that E
and EQ mutually agree in writing to terminate this Agreement.
     Section 8.2 — Special Termination Right
     E shall have a special right to terminate this Agreement if [****]. Such
termination shall be effective following a [****] written notice to EQ, and
shall not affect the right of either Party to continue to use the Intellectual
Property Rights licensed from the other Party under this Agreement, nor either
Party’s obligation to continue to pay royalties to the other Party for such
Intellectual Property Rights.
     Section 8.3 — Effect of Termination
     Upon any termination or expiration of this Agreement, all licenses
hereunder shall continue as provided in this Agreement, unless otherwise
expressly agreed in writing by E and EQ. Article 1 (Definitions), Article 2
(Rights and Licenses), Article 4 (Consideration and Payment), Section 5.1
(Ownership), 7 (Confidential Information), Section 8.3 (Effect of Termination)
and Article 9 (Rights in Bankruptcy) and Article 10 (General Provisions) shall
survive any termination or expiration of this Agreement. Article 6 (Warranties)
shall survive any termination or expiration of this Agreement as required
pursuant to Section 6.2(b)(iii).
ARTICLE 9
RIGHTS IN BANKRUPTCY
E acknowledges and agrees that the licenses and rights granted in this Agreement
by E to EQ are licenses and rights to “intellectual property” within the
definition of Section 101(35A) of the U.S. Bankruptcy Code. The Parties further
agree that, in the event of the commencement of a bankruptcy proceeding by or
against E under the U.S. Bankruptcy Code, EQ shall be entitled, at its option,
to retain all its rights under this Agreement, including without limitation, the
licenses granted under Section 2, pursuant to U.S. Bankruptcy Code
Section 365(n). Rejection pursuant to Section 365(n) of the U.S. Bankruptcy Code
constitutes a material breach of the contract and entitles the aggrieved party
to terminate upon written notice.

-32-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
ARTICLE 10
GENERAL PROVISIONS
     Section 10.1 — Limitation of Liability
     EXCEPT FOR ANY LIABILITY ARISING FROM (i) INDEMNIFICATION OBLIGATIONS SET
FORTH IN ARTICLE 6, (ii) A BREACH BY A PARTY OF ITS CONFIDENTIALITY OBLIGATIONS
UNDER ARTICLE 7, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
(A) ANY SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL
DAMAGES (INCLUDING ANY DAMAGES RESULTING FROM LOSS OF USE, LOSS OF DATA, LOSS OF
PROFITS OR LOSS OF BUSINESS) ARISING IN ANY WAY UNDER THIS AGREEMENT AND UNDER
ANY THEORY OF LIABILITY (INCLUDING BREACH OF CONTRACT, STRICT LIABILITY,
NEGLIGENCE, OR OTHER TORT), EVEN IF SUCH PARTY IS INFORMED IN ADVANCE OF THE
POSSIBILITY OF SUCH DAMAGES, OR (B) ANY CUMULATIVE LIABILITY TO THE OTHER PARTY
ARISING IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR BREACH OF STATUTORY DUTY, OR
OTHERWISE, FOR ANY LOSS OR DAMAGES RESULTING FROM ANY CLAIMS, DEMANDS, OR
ACTIONS ARISING OUT OF OR RELATING TO THIS AGREEMENT, IN EXCESS OF [****].
     TO THE EXTENT REQUIRED BY APPLICABLE LAW, NOTHING IN THIS SECTION 10.1
(LIMITATION OF LIABILITY) SHALL LIMIT THE REMEDIES THAT MAY BE AVAILABLE TO THE
PARTIES FOR FRAUD OR WILLFUL OR WANTON MISCONDUCT. IN ADDITION, THE LIMITATIONS
ON LIABILITY SET FORTH IN THIS SECTION 10.1 (LIMITATION OF LIABILITY) SHALL NOT
APPLY TO THE EXTENT THEY ARE NOT PERMITTED BY THE GERMAN CIVIL CODE (BGB) IN
CASES OF LIABILITY FOR INTENTION AND STRICT LIABILITY.

-33-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     Section 10.2 — Notices
     All notices, requests and other communications to any Party hereunder shall
be in writing (including facsimile transmission) and shall be deemed to have
been duly given if (a) delivered personally, (b) sent by next-day mail or
overnight mail or delivery or (c) sent by facsimile, as follows:

     
As to EQ:
  EverQ GmbH
 
  OT Thalheim
 
  Sonnenallee 14-24
 
  06766 Bitterfeld-Wolfen
 
  Germany
 
   
          Attention:
  Ted Scheidegger
 
  Hans-Jörg Axmann
 
  Katja Raschke
 
   
As to E:
  Evergreen Solar, Inc.
 
  138 Bartlett Street
 
  Marlboro, MA 01752, USA
 
   
          Attention:
  Richard M. Feldt, President and CEO
 
  Michael El-Hillow, Chief Financial Officer
 
  Christian M. Ehrbar, General Counsel

or, in each case, at such other address as may be specified in writing to the
other Parties hereto.
     Section 10.3 — Language
     All documentation, communication and services in connection with this
Agreement in shall be in English.
     Section 10.4 — Amendments and Waivers
     Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each Party to this Agreement, or in the case of a waiver, by the
Party against whom the waiver is to be effective. The same applies to any waiver
of this written form requirement.
     No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any or other further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

-34-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     Section 10.5 — Assignment
     Other than as expressly otherwise provided herein, this Agreement shall not
be assignable or otherwise transferable by any Party hereto without the prior
written consent of the other Party hereto; provided, however, that neither Party
shall be obligated to obtain the consent of the other Party or other parties
under this Section 10.5 (Assignment) in the event of an acquisition of such
entity by another person by means of any transaction or series of related
transactions (including, without limitation, any share acquisition, sale of all
or substantially all of the assets, reorganization, merger or consolidation),
and such Party shall have the right to assign this Agreement, in its entirety
including all rights and obligations, to such Party’s successor in such
acquisition. Subject to the foregoing, the provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and assigns. Any assignment or transfer (including through a change
of control) of this Agreement in violation of this Section 10.5 (Assignment)
shall be null and void.
     Section 10.6 — MOU; LTTA; Entire Agreement; Severability
     This Agreement supersedes and replaces Section F of the MOU with respect to
Quad/COF Technology and any provisions of the LTTA that would otherwise be
applicable to the Quad/COF Technology. This Agreement constitutes the entire
agreement between the Parties hereto and any of such Parties’ respective
affiliates with respect to the subject matter of this Agreement and supersedes
all prior communications, agreements and understandings, both oral and written,
with respect to the subject matter of this Agreement. For clarification, except
as superseded hereby, the LTTA (as modified by the MOU) shall otherwise continue
in effect and govern the license of Gemini String Ribbon Technology (including
royalties payable therefor), improvements to the Gemini String Ribbon Technology
and other Technology which is currently or may become subject to that Agreement,
but not govern the Quad/COF Technology, any Applicable Commercial Improvements,
which instead shall be governed solely by this Agreement. In the event any
provision of this Agreement becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Agreement shall continue
in full force and effect without said provision, and the Parties agree to
negotiate, in good faith, a legal and enforceable substitute provision which
most nearly effects the Parties’ intent in entering into this Agreement.
     Section 10.7 — Other Remedies; Specific Performance
     Except as otherwise provided herein, any and all remedies herein expressly
conferred upon a Party will be deemed cumulative with and not exclusive of any
other remedy conferred hereby or by law or equity upon such Party, and the
exercise by a Party of any one remedy will not preclude the exercise of any
other remedy. The Parties hereto agree that irreparable damage may occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the Parties may be entitled to seek an injunction to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in court, this being in addition to any other remedy to which
they are entitled at law or in equity and permitted in advance of any dispute
resolution pursuant to Section 10.8 (Governing Law and Dispute Resolution).

-35-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     Section 10.8 — Governing Law and Dispute Resolution
     (a) This Agreement shall be construed in accordance with and governed by
the laws of the Federal Republic of Germany, without giving effect to any choice
of law or conflict of law rules or provisions (whether of the Federal Republic
of Germany or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the Commonwealth of Massachusetts).
     (b) Except as otherwise expressly provided for herein, all disputes arising
in connection with this Agreement or its validity or any agreement provided
herein, including the determination of the scope or applicability of this
agreement to arbitrate, which cannot be resolved by mutual agreement of the
Parties shall be finally settled in accordance with the Arbitration Rules and
Procedures of the of International Chamber of Commerce without recourse to the
ordinary courts of law (except where a Party seeks an injunction as provided in
Section 10.7 and where a Party seeks to enforce a determination made by the
arbitral body). The place of arbitration is Berlin, Germany. The arbitral
tribunal consists of three (3) arbitrators. The Substantive law of the Federal
Republic of Germany is applicable to the dispute. The language of the arbitral
proceedings is English.
     Section 10.9 — Compliance with Laws and Regulations
     Each Party will comply with all applicable laws, regulations and
ordinances.
     Section 10.10 — Export
     No Party shall export or re export, directly or indirectly, any technical
information disclosed hereunder or direct product thereof to any destination
prohibited or restricted by the applicable export control regulations, including
the U.S. Export Administration Regulations and regulations of Germany, without
the prior authorization from the appropriate governmental authorities. Without
limiting the foregoing, E shall be responsible for obtaining government
approvals, permits or the like necessary for the export of its technology from
the United States to EQ in Germany, and EQ shall be responsible for obtaining
all government approvals, permits or the like required for the import of any
technology to EQ and into Germany and for the export of any technology or
products by EQ from Germany.
     Section 10.11 — Force Majeure
     No Party shall be liable to another Party for failure to perform its
obligations under this Agreement if such failure is caused by any event or
condition not reasonably within the control and anticipation of the affected
Party, including, without limitation, by fire, flood, typhoon, earthquake,
explosion, strike, labor trouble or other industrial disturbance, unavoidable
accident, war (declared or undeclared), act of terrorism, sabotage, embargo,
riot, or any other cause beyond the control of the Parties, provided that the
affected Party promptly notifies the other Party of the occurrence of such event
or condition and takes reasonable steps necessary to resume performance of its
obligations so interfered with.

-36-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     Section 10.12 — Independent Contractors
     The Parties hereto are independent contractors. Nothing contained herein or
done pursuant to this Agreement shall constitute either Party the agent of the
other Party for any purpose or in any sense whatsoever, or constitute the
Parties as partners or joint venturers.
     Section 10.13 — Third Party Beneficiaries
     No provision of this Agreement is intended to confer upon any person or
entity other than the Parties hereto (and their permitted assigns) any rights or
remedies hereunder.
     Section 10.14 — Counterparts
     This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement shall become effective when
each Party hereto shall have received a counterpart hereof signed by the other
Party hereto.
(The remainder of this page is intentionally left blank.)

-37-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            EVERGREEN SOLAR, INC.

      By:   /s/ Michael El-Hillow         Name:   Michael El-Hillow       
Title:   CFO     

            EVERQ GMBH

      By:   /s/ T. Scheidegger / /s/ C. Langden         Name:   T. Scheidegger /
C. Langden        Title:   CEO / CSO     

-38-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
EXHIBIT A
Cost Comparison Spreadsheet
[****]

